89 F.3d 826
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Angelo D. JOYNER, Plaintiff-Appellant,v.Larry MEACHUM, et al., Defendants-Appellees.
No. 95-2262.
United States Court of Appeals, Second Circuit.
Nov. 21, 1995.

Appeal from the United States District Court for the District of Connecticut (Alan H. Nevas, Judge ).
APPEARING FOR APPELLANT:  Angelo D. Joyner, Cheshire, Connecticut, pro se.
APPEARING FOR APPELLEE:  Margaret Quilter Chapple, Assistant Attorney General of the State of Connecticut, Hartford, Connecticut.
D.Conn.
AFFIRMED.
Before RICHARD J. CARDAMONE, J. DANIEL MAHONEY and JOHN M. WALKER, JR., Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the District of Connecticut and was taken on submission.


2
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby AFFIRMED.


3
Plaintiff-appellant Angelo D. Joyner, pro se, in forma pauperis and incarcerated, appeals from a judgment entered April 21, 1995 in the United States District Court for the District of Connecticut that granted defendants-appellees' motion to dismiss his complaint for failure to state a claim upon which relief may be granted pursuant to Fed.R.Civ.P. 12(b)(6).  Joyner's complaint, brought pursuant to 42 U.S.C. § 1983, alleged that he was denied his constitutional right to the free exercise of religion when correctional officers refused to open his cell door and permit him to attend religious services because his name did not appear on a list of inmates approved to attend church.  We affirm substantially for the reasons stated in the ruling of the district court.  See Joyner v. Meachum, No. 3:94CV1559 (AHN), slip op.  (D.Conn. Apr. 17, 1995).